UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :             4/12/2019
 PRAKASH MELWANI,                                             :
                                                              :
                                              Plaintiff,      :   17 Civ. 7452 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 NATURE REPUBLIC INTERNATIONAL LLC, :
 et al.,                                                      :
                                                              :
                                              Defendants. :
                                                              :
 -------------------------------------------------------------:
                                                              X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on March 27, 2019, Judge Parker filed a Report and Recommendation (the

“Report”) recommending awarding Plaintiff (1) a $908,627.67 money judgment, representing

Plaintiff’s actual damages trebled under 15 U.S.C. § 1117(b) and (2) post-judgment interest on

these damages from the date this judgment is entered, at the interest rate in 28 U.S.C. § 1961;

        WHEREAS, the Report stated that the parties “shall have fourteen days from the service

of this Report and Recommendation to file written objections;”

        WHEREAS, no objections were timely filed;

        WHEREAS, in reviewing a Report and Recommendation of a magistrate judge, a district

judge “may accept, reject, or modify, in whole or in part, the findings or recommendations made

by the magistrate judge.” 28 U.S.C. § 636(b)(1). “In a case such as this one, where no timely

objection has been made, a district court need only satisfy itself that there is no clear error on the

face of the record.” Poulos, v. City of New York, No. 14 Civ. 3023, 2018 WL 3745661, at *1

(S.D.N.Y. Aug. 6, 2018) (internal quotation marks omitted);

        WHEREAS, the Court finds no clear error on the face of the record. It is hereby
       ORDERED that the Report is adopted. Plaintiff shall be awarded a $908,627.67 money

judgment and post-judgment interest from the date of this order under 28 U.S.C. § 1961. The

Clerk of Court is respectfully directed to enter judgment in favor of Plaintiff and to close the case.

Dated: April 12, 2019
       New York, New York




                                                  2
